NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            22-OCT-2020
                                            10:37 AM
                                            Dkt. 16 ODSLJ



                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


            FRANCIS GRANDINETTI, Plaintiff-Appellant, v.
     TINA AGARAN, R.N., C.S.B.A., as Clinical Services Branch
    Administrator, Health Care Division; DEPARTMENT OF PUBLIC
         SAFETY-HI, with other HCD staff, WESLEY (WES) MUN;
             DR. CAROLINE MEE, M.D.; CAROLE PAYNE, R.N.;
 JENNIFER LOPEZ, R.N.; DR. KAY A. BAUMAN, HCD AND DPS AUDITORS,
        HAWAII-ARIZONA SAGUARO CONTRACTS; NOLAN P. ESPINDA,
  MARIA C. COOK; JODIE F. MAESAKA-HIRATA, RENEE R. SONOBE HONG;
SCOTT JIMBO; SHARI KIMOTO; HOWARD KOMORI; AND PATRICK NAKASHIMA,
                         Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                   (CIVIL NO. 1CCV-XX-XXXXXXX)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
       (By: Ginoza, Chief Judge, Leonard and Chan, JJ.)
          Upon review of the record, it appears that we lack
jurisdiction over this appeal filed by self-represented
Plaintiff-Appellant Francis Grandinetti (Grandinetti) from
circuit court civil case no. 1CCV-XX-XXXXXXX, because there is no
order or judgment in the record from which Grandinetti can
presently appeal.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

            On November 22, 2019, Grandinetti filed a "DPS 2018-
2019 'Contract Auditors' Complaint:         Health Care Division"
(Complaint).1    The record indicates that the circuit court
entered three orders:      (1) a December 27, 2019 order granting
Grandinetti's "Plaintiff Motion for TRO and PI, Pending Filing
Fees, etc." (December 27, 2019 Order); (2) a January 2, 2020
order approving Grandinetti's request to proceed without paying
filing fees (January 2, 2020 Order); and (3) a January 6, 2020
"Notice to All Parties and Order Regarding the Standard of
Conduct for Self-Represented Parties" (January 6, 2020 Order).
            On May 28, 2020, Grandinetti filed a notice of appeal
from the underlying case.2       The notice of appeal does not
identify any particular order from which the appeal is taken or
the authority for the appeal; rather, it appears to allege
wrongdoing by prison officials and complains they will not comply
with the circuit court's January 6, 2020 Order.
            Hawaii Revised Statutes § 641-1 authorizes appeals from
final judgments, orders, or decrees.         However, the record
indicates that the circuit court has not entered any order or
judgment adjudicating the Complaint.         In addition, if Grandinetti
intends to appeal from the December 27, 2019 Order, January 2,
2020 Order, or January 6, 2020 Order (and assuming, without
deciding, that such orders are even appealable), the appeal is
untimely, as Grandinetti filed the notice of appeal more than 30
days after the circuit court entered those orders.            See Hawai#i
Rules of Appellate Procedure Rule 4(a)(1).           Accordingly, we lack
appellate jurisdiction, and this appeal must be dismissed.
            Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of appellate jurisdiction.




      1
         The circuit court clerk electronically filed the Complaint on
December 9, 2019.
      2
         The appellate clerk received and electronically filed the notice of
appeal on June 3, 2020.

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          IT IS FURTHER ORDERED that all pending motions are
dismissed as moot.
          DATED:   Honolulu, Hawai#i, October 22, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  3